Taylor, J.,
concurs for affirmance, with the following additional memorandum: As between plaintiff and the consolidated corporation, whatever the legal effect of the resolution and the notices to stockholders may have been — that is to say whether there was thereby created (1) a unilateral contract, or (2) a contract immediately binding in all respects upon plaintiff, or (3) a mere option to plaintiff —• it is my view that as the resolution of January 26, 1928, and the notices following were worded, plaintiff had a reasonable time to proceed after April 1,1928, before the Statute of Limitations began to run against him.
Order, so far as appealed from, affirmed, with ten dollars costs and disbursements.